        Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

  BLAKE and JENNA MILLER,                        §
  individually and on behalf of C.M.,            §
  A MINOR CHILD,                                 §
                                                 §
                   Plaintiffs                    §
                                                 §
                                                 §
  vs.                                            §   NO. 4:19-CV-2072
                                                 §
  UNITED STATES OF                               §
  AMERICA,                                       §
                                                 §
                   Defendant                     §


                         PLAINTIFFS’ ORIGINAL COMPLAINT


           Plaintiﬀs Blake and Jenna Miller, individually and on behalf of C.M., a Minor

Child, bring this complaint under the Federal Tort Claims Act, 28 U.S.C. § 2674. Plaintiﬀs

complain of the United States of America and would respectfully show the following:



                                          I. PARTIES


    !.!.      This is a medical malpractice case.

   !.#.       Plaintiﬀs Blake Miller, Jenna Miller, and C.M. live in Conroe, Texas. Blake and

Jenna Miller are the natural and biological parents of C.M.

   !.$.       Plaintiﬀs live within the Southern District of Texas, subject to the Court’s

jurisdiction.




                                              1 of 17
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 2 of 17



   !.%.   The Defendant is the United States of America, its oﬃcers, agents, employees,

and representatives.



                  II. JURISDICTION, SERVICE, AND VENUE


   #.!.   This Federal District Court has subject-matter jurisdiction because this action

is brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671–80, commonly

known as the Federal Tort Claims Act, which vests exclusive subject-matter jurisdiction

of the Federal Tort Claims Act in Federal District Court.

   #.#.   The United States of America may be served with process in accordance with

Rule 4(i) of the Federal Rules of Civil Procedure by serving a copy of the Summons and

Complaint on United States Attorney Ryan K. Patrick, United States Attorney for the

Southern District of Texas by certiﬁed mail, return receipt requested at his oﬃce:

                            U.S. Attorney’s Oﬃce Southern District of Texas
                            Attn: Civil Process Clerk
                            1000 Louisiana, Ste. 2300
                            Houston, TX 77002

   #.$.   Service is also aﬀected by serving a copy of the Summons and Complaint on

William Barr, Attorney General of the United States, by certiﬁed mail, return receipt

requested at:

                            The Attorney General’s Oﬃce
                            U.S. Department of Justice
                            ATTN: Civil Process Clerk
                            950 Pennsylvania Avenue, NW
                            Washington, DC 20530-0001



                                             2
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 3 of 17



   #.%.   Venue is proper in this district pursuant to 28 U.S.C. § 1402(b) because the

United States is a Defendant, and Plaintiﬀs reside in this judicial district.



                     III. LIABILIT Y OF THE UNITED STATES


   $.!.   This case is commenced and prosecuted against the United States of America

in compliance with Title 28 U.S.C. §§ 2671–80, the Federal Tort Claims Act. Liability of

the United States is predicated speciﬁcally on 28 U.S.C. § 2674 because the personal

injuries and resulting damages for which the complaint is made were proximately caused

by the negligence, wrongful acts, or omissions of employees or agents of the United

States of America working at the Mike O’Callaghan Military Medical Center at Nellis Air

Force Base, Nevada, while acting within the scope of their oﬃce, employment, or agency

under circumstances where the United States of America, if a private person, would be

liable to the Plaintiﬀs in the same manner and to the same extent as a private individual.

   $.#.   The substantive law of the State of Nevada applies to this lawsuit.

   $.$.   The Department of the Air Force is an agency of the United States of America.

   $.%.   The Defendant United States of America, through its agency, the Department

of the Air Force, at all material times owned, operated, and controlled the Mike

O’Callaghan Military Medical Center at Nellis Air Force Base, Nevada, and staﬀed its

facilities with its agents, servants, and employees.

   $.&.   At all material times, all persons involved in the medical and health care

services provided to Plaintiﬀs Jenna Miller and C.M. at the Mike O’Callaghan Military

Medical Center, Nellis Air Force Base, Nevada were agents, servants, or employees of the
                                           3
      Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 4 of 17



Department of the Air Force, the United States of America, or some agency thereof, and

were at all material times acting within the course and scope of such employment.



                     IV. JURISDICTIONAL PREREQUISITES


    %.!.    Plaintiﬀs plead pursuant to 28 U.S.C. §§ 2672 and 2675(a) that the claims set

forth meet all jurisdictional prerequisites, including timely administrative presentment.

   %.#.     The claims set forth in this complaint were delivered to the Department of the

Air Force on October 14, 2016. Receipt of the claims was acknowledged by the

Department of the Air Force on October 25, 2016. More than six months have passed

since the ﬁling of these claims. To date, the United States has not made a ﬁnal

disposition, in writing and by certiﬁed mail, of the Plaintiﬀs’ claims.

   %.$.     Accordingly, pursuant to 28 U.S.C. § 2675(a), Plaintiﬀs have complied with all

jurisdictional prerequisites and conditions prior to the commencement and prosecution

of this suit.

   %.%.     Plaintiﬀs’ Standard Form 95s administratively presented to the United States

on behalf of Blake and Jenna Miller, individually, each stated a “sum certain” of ﬁve

million three hundred ﬁfty thousand dollars ($5,350,000.00). Plaintiﬀs’ Form 95

administratively presented to the United States by Blake and Jenna Miller on behalf of

C.M. stated a “sum certain” of sixty-ﬁve million dollars ($65,000,000.00).




                                              4
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 5 of 17



                                        V. FACTS


   &.!.    This is a Federal Tort Claim action for monetary damages sustained by

Plaintiﬀs arising out of personal injuries to C.M. as a result of substandard—and

therefore negligent—medical and hospital care, including but not limited to: failure to

diagnose multiple chorioangiomas; failure to designate Jenna Miller’s pregnancy as high-

risk; failure to properly monitor for signs of fetal anemia; failure to properly assess,

recognize and timely intervene for fetal distress; failure to timely deliver C.M.; failure to

transport to an adequate NICU or ensure an adequately equipped resuscitative team was

present at delivery; and failure to properly resuscitate C.M. All of these failures

individually and collectively proximately caused severe injuries to C.M.

   &.#.    Jenna Miller was 23 years old during her pregnancy with C.M., a boy. This was

her third pregnancy. She received prenatal care from the Family Medicine Residency

Clinic at the Mike O’Callaghan Federal Medical Center (O’Callaghan).

   &.$.    During a May 20, 2015, prenatal appointment, Jenna Miller underwent an

ultrasound that revealed several masses underlying the placenta that were consistent

with chorioangiomas. No fetal abnormalities were charted, but the masses were noted on

multiple images. Chorioangiomas are benign masses that can cause fetal anemia and,

once diagnosed, the pregnancy should be designated high-risk and followed closely with

serial ultrasounds. Such steps were not taken in this case as both Ms. Miller’s

obstetrician/gynecologist and radiologist failed to diagnose these chorioangiomas. As a

result, Ms. Miller and C.M. were never under the care of a maternal-fetal medicine


                                               5
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 6 of 17



specialist, the appropriate doctor to handle a high-risk pregnancy and who could have

monitored closely for fetal anemia and intervened if necessary. Further, had the

pregnancy been designated high risk, providers could have better anticipated C.M.’s

needs and arranged for delivery at a facility with Neonatal Intensive Care Unit (NICU)

capabilities.

   &.%.    On September 7, 2015, Jenna Miller presented to O’Callaghan complaining of

decreased fetal movement that she had noticed that day. She was 34 weeks, 4 days

gestation. Ms. Miller was put on a fetal heart monitor at 1417 hours and tracing showed an

immediate bradycardia down to 60 bpm for over two minutes. There was no heart rate

variability, no accelerations, and Jenna Miller was feeling no contractions. She was

moved to a room at 1425 hours and had a baseline fetal heart rate of approximately 140

bpm with no variability and no accelerations. Orders were given for an IV ﬂuids bolus and

Ms. Miller was seen by a nurse at 1429, but was not seen by a doctor, family practice

resident Capt. Rowe, until 1524.

   &.&.    Given gestation and fetal presentation at admission, immediate transport

should have been arranged from O’Callaghan to the University Medical Center, which

had a NICU, qualiﬁed resuscitative team, and was equipped to handle preterm babies.

But the medical providers at O’Callaghan missed these signs of fetal distress, causing

delay, and continued the course towards delivery in a facility incapable of caring for C.M.

   &.'.    At 1500, no contractions were present on the monitor. At 1539, the nurse

administered oxygen and requested the doctor perform a biophysical proﬁle (BPP), but

no further orders were given. By 1611, the baseline fetal heart rate had decreased from
                                             6
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 7 of 17



140 bpm to 130 bpm, then to 120 bpm, then to 110 bpm with 0 accelerations. Two

acoustic stimulations were performed at 1611 but there was no fetal reaction. The nurse

again charted that she had received no further orders, but that the doctor would be in

shortly to assess the patient.

   &.(.   Obstetrician Capt. Maria V. Zilinski “eventually” performed a BPP. After

discussing the results and consulting the attending fetal medicine doctor, the family

medicine resident documented non-reassuring fetal heart tracing with a BPP of 4/10 and

no fetal movement, then recommended a stat cesarean section. Finally, nursing staﬀ

contacted the University Medical Center to arrange for a NICU team to be present for

delivery due to gestational age and the low BPP, but it was too late. Due to C.M.’s non-

reassuring status, the cesarean section was started before the outside NICU team arrived.

   &.).   During the cesarean section, there was return of meconium ﬂuid when Ms.

Miller’s membranes were ruptured. The placenta had four discrete solid masses and the

pathology report conﬁrmed six chorioangiomas ranging in size from 3.5 to 10.1 cm. There

were also markedly increased nucleated red blood cells, increased stromal cellularity,

focal increased syncytial knots, and the entire uterus was slightly levorotated.

   &.*.   C.M. was born on September 7, 2015, at 1706 hours, almost three hours after

Ms. Miller had arrived at O’Callaghan. He was delivered unresponsive and pulseless.

C.M.’s Apgar scores were 0, 0, 2, and 3. At 1715, his cord blood gases showed:

                                 Arterial pH         7.012
                                       pCO2         71.7
                                         pO2        34.0
                                 Base Excess       -10.0
                                       HCO3         18.2
                                               7
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 8 of 17



                                     O2          38.0
                              Hematocrit         10.0%

  &.!+.   At 1720, his venous cord gases showed:

                               Venous pH          7.24
                                     CO2         48.1
                                     PO2         55.0
                              Base Excess        -6.0
                                    HCO3         20.6
                                     SO2         82.0%
                              Hematocrit         10.0%

  &.!!.   Glucose values were 99 (1713 hours), 55 (1754 hours) and 46 (1820 hours). This

complete blood count (CBC) revealed severe anemia and metabolic acidosis, consistent

with severe hypoxic-ischemic brain damage.

  &.!#.   C.M.’s injuries at birth were then compounded by poor resuscitative care after

he was born. A code was called at 1707, one minute after birth, but the outside

resuscitative team was not present to respond. CPR was started and continued until 15

minutes of life. At 1710, Dr. Church attempted to secure C.M.’s airway using an

endotracheal (ET) tube but could not successfully place the tube. Eventually, an ET tube

was placed successfully by Dr. Armstrong at 1714, and an umbilical vessel catheter was

placed at 1716, through which epinephrine was administered. At around 8 to 10 minutes

of life, C.M. exhibited agonal breathing attempts and at 15 minutes had a carotid pulse

and was in sinus rhythm, but sustained respiratory eﬀort was never documented through

70 minutes of life.

  &.!$.   At around 1730, 24 minutes after delivery, pediatrician Dr. Burris ﬁnally

arrived and an IV was placed. Dr. Burris noted that sternal intraosseous infusion had

                                            8
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 9 of 17



been attempted but not actually placed, and that C.M. was very pale and not showing

spontaneous movements. Capillary blood gas testing revealed pH 6.19, pO2 36, BE -19,

Hct <10%. At 1756, C.M.’s oxygen saturation was noted to have declined. Ongoing

prenatal blood loss was evidenced by C.M.’s high nucleated red blood cell count -75

NRBCs/100 WBC.

  &.!%.   Medical providers found C.M.’s endotracheal tube had slipped back, further

compromising C.M.’s oxygenation, so it was pulled back and re-taped. C.M.’s

spontaneous movements then returned. Although iSTAT results from cord blood were

available much earlier, Dr. Burris was notiﬁed of the CBC results revealing hemoglobin

of 4.5, hematocrit of 14.9, pH 6.19 with a bicarb of 11—telltale signs of severe anemia and

hemorrhagic shock—“just prior” to transfer to the outside NICU.

  &.!&.   Attempting to place an ill-advised sternal intraosseous line was a waste of

time, especially as fundamental resuscitation measures like positive pressure ventilation

and epinephrine were delayed. Worse still, because O’Callaghan staﬀ delayed contacting

an outside NICU team, the University resuscitative team did not arrive at bedside until

1813, over an hour after C.M. was delivered. By the time the transport team arrived, C.M.

had developed severe acidosis secondary to hemorrhagic shock and his brain had been

severely and irreversibly damaged.

  &.!'.   The resuscitative team immediately replaced the existing umbilical venous

catheter and inserted an arterial catheter under sterile conditions. Finally, sixty-seven

(67) minutes after delivery, C.M. was transported to a facility equipped to handle his care.

C.M. was diagnosed with respiratory distress syndrome, 34-week prematurity, anemia,
                                             9
    Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 10 of 17



clinical sepsis, acidosis, and severe perinatal depression. He was given repeated doses of

sodium bicarbonate to correct the acidosis, was intubated, and was on a ventilator.

Dopamine was administered for his low blood pressure and he was given three

transfusions of packed red blood cells (PRBCs) for severe anemia (hemoglobin was down

to 3.7 on admission). C.M. received antibiotics due to clinical sepsis, required a fentanyl

drip for sedation, and after showing signs of posturing and possible seizure activity, was

given phenobarbital. A neurology consultation was ordered.

  &.!(.   Although C.M.’s ﬁrst head ultrasound on September 7, 2015, was normal,

repeat ultrasounds on September 9 and September 16, 2015, showed altered echotexture

in both cerebral hemispheres, consistent with diﬀuse edema and/or sequelae of hypoxic

ischemic encephalopathy. EEGs done on September 9 and September 16, 2015, were also

abnormal.

  &.!).   A follow-up MRI done on September 25, 2015, revealed extensive signal

abnormality throughout both central hemispheres, consistent with extensive cystic

encephalomalacia with associated extensive periventricular leukomalacia and laminar

necrosis—sequelae of profound hypoxic ischemic encephalopathy (HIE). Concern for

HIE was supported by the head ultrasound ﬁndings, the transaminitis, C.M.’s acute renal

failure, and brain damage with seizures. The consulting neurologist advised C.M.’s

parents that he was at signiﬁcant risk for moderate to severe problems with: (1)

microcephaly; (2) seizure disorder; (3) cerebral palsy; and (4) psychomotor

delays/learning disabilities. He was to receive follow-up neurology care and would

continue on phenobarbital.
                                             10
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 11 of 17



  &.!*.   A cardiology consult found some evidence of pulmonary hypertension, systolic

murmur, and a “smallish aortic arch.” Follow-up evaluation revealed mild pulmonary

valve stenosis and patent foramen ovale (PFO) with left-right shunting. Outpatient

follow-up was recommended.

  &.#+.   A GI consult was done for hyperbilirubinemia. The doctor noted perinatal

asphyxia leading to seizures and ischemic liver injury. C.M.’s liver had been damaged not

just by the initial ischemic injury, but by exposure to total parenteral nutrition (TPN) for

two weeks after birth. Over time, C.M.’s liver function values improved, and his GI

specialist anticipated recovery.

  &.#!.   As C.M.’s condition stabilized in the NICU, he progressed from TPN to full

feeds to working with speech therapy to breast feed. He was diagnosed with respiratory

distress syndrome (RDS) but was able to be extubated on September 13 and was weaned

to a nasal cannula on September 21, 2015.

  &.##.   C.M. was discharged from University Medical Center on October 13, 2015,

after a ﬁve-week stay in the hospital. He was doing well with feeding and taking maternal

breast milk. Based on the pulmonologist’s recommendation, C.M. went home on oxygen

due to RDS. His anemia now stabilized, C.M. was discharged with an iron supplement.

His parents were given instructions to follow up with C.M.’s pediatrician, pulmonary,

neurology, gastroenterology, cardiology, ophthalmology, and Nevada early intervention

services/public health nurse for HIE.

  &.#$.   After discharge from the NICU, C.M. received physical therapy, occupational

therapy, and vision therapy from Nevada Early Intervention Services. Additional therapy
                                              11
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 12 of 17



visits were added, as well as a home therapy program, to address C.M.’s severe motor

delays and to work on his ﬁne motor skills, visual stimulation, and increasing head

control.

  &.#%.    By May 2016, C.M. still needed maximal assistance with basic gross motor

activities like rolling over. On July 14, 2016, C.M. had a CT scan of his head and brain that

conﬁrmed profound irreversible brain damage suﬀered in the immediate intrapartum

period. He underwent a successful cardiac catheterization for moderate valvar and

supravalvar pulmonary stenosis and a stretched PFO. C.M.’s seizure activity continued,

and he was kept on Keppra. By July 2016, he was wearing a cranial helmet 22 hours a day

for plagiocephaly, glasses and eye patches for visual defects and to increase his ability to

turn his head, and he was to start wearing TheraTogs for his poor trunk alignment.

  &.#&.    C.M. suﬀered two separate oxygen injuries. The ﬁrst in utero, when his

undiagnosed anemia led to anoxic injury, and the second after delivery when his airway

was improperly secured, preventing adequate oxygenation. Imaging by ultrasound, MRI,

and CT scan conﬁrm bilateral partial prolonged plus profound late preterm hypoxic-

ischemic brain injury occurring in the peripartum period.

  &.#'.    C.M. is now three (3) years old. Throughout his young life, C.M. has suﬀered

from microcephaly, seizure disorder, cerebral palsy and psychomotor delays and learning

disabilities. He exhibits severe delays in gross and ﬁne motor function, receptive and

expressive language, and cognition. He vocalizes but is non-verbal. He is non-ambulatory

and unable to sit unsupported and suﬀers from spastic tetraparesis. C.M. shows signs of

epilepsy and has been diagnosed with cortical vision impairment.
                                             12
    Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 13 of 17



  &.#(.         The full extent of C.M.’s injuries are not known at this time but are—more

likely than not—permanent.



                                   VI. CAUSE OF ACTION


   '.!.         The Defendant, the United States of America, was negligent in one or more of

the following respects:

          1.       In failing to timely and properly monitor Jenna Miller and C.M.;

          2.       In failing to timely and properly care for Jenna Miller and C.M.;

          3.       In failing to timely and properly assess Jenna Miller and C.M.’s medical

                   needs;

          4.       In failing to timely and properly diagnose Jenna Miller and C.M.;

          5.       In failing to timely and properly treat Jenna Miller and C.M.;

          6.       In failing to timely and properly account for subchorionic masses

                   underlying the placenta on Jenna Miller’s May 20, 2015, prenatal

                   ultrasound;

          7.       In failing to timely and properly diagnose subchorionic masses on Jenna

                   Miller’s May 20, 2015, prenatal ultrasound as chorioangiomas;

          8.       In failing to designate Jenna Miller's pregnancy as high-risk, requiring

                   closer monitoring with serial ultrasounds;

          9.       In failing to properly perform a 32-week ultrasound that would have

                   revealed continuing abnormalities;

          10.      In failing to timely and properly diagnose fetal anemia;
                                                  13
    Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 14 of 17



          11.      In failing to timely and properly deliver C.M. when Jenna Miller presented

                   to O’Callaghan on September 7, 2015;

          12.      In failing to timely arrange transfer to an adequate facility; or alternatively,

                   to ensure a physician, pediatrician, or transport team capable of

                   resuscitating high-risk preterm infants was present in the delivery room at

                   the time of C.M.’s birth;

          13.      In failing to timely and properly perform positive pressure ventilation and

                   to timely administer epinephrine to C.M.; and

          14.      In failing to timely and properly perform an immediate emergency

                   transfusion with O negative packed red blood cells when C.M.’s cord gas

                   results showed severe anemia and hemorrhagic shock.

   '.#.         At all material times, the employees, agents, or representatives of the United

States of America were negligent and proximately caused the injuries sustained by the

Plaintiﬀs.



                                         VII. DAMAGES


   (.!.         As a proximate result of the Defendant’s negligent acts or omissions, C.M. has

sustained damages and injuries including, but not limited to:

          1.       Past and future physical pain and suﬀering;

          2.       Past and future mental anguish and mental pain and suﬀering;

          3.       Past and future medical, health care and attendant care expenses;

          4.       Past and future loss of earnings and earning capacity;
                                                  14
    Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 15 of 17



       5.       Loss of consortium with his parents, Blake Miller and Jenna Miller;

       6.       Past and future mental impairment and disability;

       7.       Past and future physical impairment and disability;

       8.       Past and future physical disﬁgurement;

       9.       Loss of years of life expectancy; and

       10.      Other pecuniary damages.

   (.#.      As the parents of C.M., Blake Miller and Jenna Miller, individually, have

incurred damages including, but not limited to:

       1.       Past and future mental anguish and mental pain and suﬀering;

       2.       Past and future medical, health care, and attendant care expenses;

       3.       Loss of consortium with their son, C.M.;

       4.       Loss of earnings;

       5.       Child care expenses;

       6.       Out of pocket expenses; and

       7.       Other pecuniary damages.

   (.$.      In addition, Plaintiﬀs Blake and Jenna Miller, individually and on behalf of

C.M., seek recovery of all other damages to which they are entitled pursuant to the

applicable state and federal law(s).



                     VIII. COMPLIANCE WITH NRS § 41A.071


   ).!.      While Plaintiﬀs believe that NRS § 41A.071 is a procedural rule pre-empted by

federal procedural rules and not applicable in a FTCA action, out of an abundance of
                                            15
     Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 16 of 17



caution Plaintiﬀs attach as “Exhibit A” an aﬃdavit from a competent medical expert who

has practiced in an area substantially similar to the type of negligent medical practice at

issue. The aﬃdavit supports the allegations in this Complaint, identiﬁes providers of

negligent healthcare, and sets forth speciﬁc acts of negligence in concise and direct

terms.



                                      CONCLUSION


         Plaintiﬀs request that Defendant be cited to appear and answer herein: that upon

ﬁnal trial and hearing, the Plaintiﬀs have a judgment against the Defendant for the

amount of actual damages; and for such other and diﬀerent amounts as they shall show

by proper amendment before trial; for post-judgment interest at the applicable legal rate;

for all Court costs incurred in this litigation; and for such other and further relief, at law

and in equity, both general and special, to which the Plaintiﬀs may show themselves

entitled to and to which the Court ﬁnds them deserving.




                                               16
Case 4:19-cv-02072 Document 1 Filed on 06/06/19 in TXSD Page 17 of 17



                               Respectfully Submitted,


                               /s/ Jamal K. Alsaﬀar
                               JAMAL K. ALSAFFAR, attorney-in-charge
                                   Texas State Bar No. 24027193
                                   S.D. Tex. Bar No. 36130
                                   jalsaﬀar@nationaltriallaw.com
                               TOM JACOB
                                   Texas State Bar No. 24069981
                                   S.D. Tex. Bar No. 1114402
                                   tjacob@nationaltriallaw.com
                               WHITEHURST, HARKNESS,
                               BREES, CHENG, ALSAFFAR,
                               HIGGINBOTHAM, & JACOB, PLLC
                                   7500 Rialto Blvd., Bldg. Two, Ste. 250
                                   Austin, Texas 78735
                                   512-476-4346 (o)
                                   512-476-4400 (f)

                               Attorneys for the Plaintiﬀs




                                 17
